 

Blue Sphere Corporation 10-Q [blsp-10q_033117.htm]

 

Exhibit 10.7

AMENDMENT #5

TO THE SECURITIES PURCHASE AGREEMENT AND
TO THE $1,579,500 PROMISSORY NOTE

 

 

This Amendment #5, dated May 10, 2017 (this “Amendment”), is by and between Blue
Sphere Corporation, a Nevada corporation (the “Issuer”) and JMJ Financial (the
“Investor”) (referred to collectively herein as the “Parties”)

WHEREAS, the Issuer and the Investor entered into a Securities Purchase
Agreement Document SPA-10212016 (the “SPA”) dated as of October 24, 2016,
pursuant to which the Issuer issued to the Investor a $1,053,000 Promissory Note
(the “Note”), a Warrant, and Origination Shares (All capitalized terms not
otherwise defined herein shall have the meanings given such terms in the SPA).

WHEREAS, the Issuer and the Investor previously entered into Amendment #1 to the
SPA and the Note dated February 15, 2017 adding an Origination Share beneficial
ownership limit;

WHEREAS, the Issuer and the Investor previously entered into a Letter Agreement
dated March 1, 2017 extending certain deadlines in the Note and in the Warrants
issued under the SPA;

WHEREAS, the Issuer and the Investor previously entered into Amendment #2 to the
SPA and the Note dated March 14, 2017 increasing the dollar amount of the Note;

WHEREAS, the Issuer and the Investor previously entered into a second Letter
Agreement dated April 4, 2017 further extending certain deadlines in the Note
and in the Warrants issued under the SPA;

WHEREAS, the Issuer and the Investor previously entered into Amendment #3 to the
SPA and the Note dated April 4, 2017 extending the Maturity Date of the Note and
the date for delivery of the Origination Shares;

WHEREAS, the Issuer and the Investor previously entered into Amendment #4 to the
SPA and the Note dated April 28, 2017 further extending the Maturity Date of the
Note and the date for delivery of the Origination Shares and further extending
certain deadlines in the Note and in the Warrants issued under the SPA;

WHEREAS, the Investor has paid all $1,500,000 of Consideration to the Issuer
under the Note as previously amended by Amendment #2; and

WHEREAS, the Issuer requests that the dollar amount of the Note again be
increased to permit the Investor to pay additional Consideration to the Issuer
under the Note.

NOW, THEREFORE, the Issuer and the Investor agree to amend the SPA and the Note
as follows:

1.Note Amount. The Principal Sum of the Note, as previously amended, is hereby
increased from $1,579,500 to $2,106,000 and the Consideration is increased to
$2,000,000. The first four sentences of the second paragraph of the Note are
hereby amended and replaced with the following:

“The Principal Sum is up to $2,106,000 (two million one hundred six thousand)
plus accrued and unpaid interest and any other fees. The Consideration is
$2,000,000 (two million) payable by wire. The Investor shall pay $750,000 of
Consideration in accordance with the attached Funding Schedule in its sole
election. The Investor may pay up to an additional $1,250,000 of Consideration
to the Issuer in such amounts and at such dates as the Investor may choose,
however, the Issuer has the right to reject any of those payments within 24
hours of receipt of rejected payments.”

2.SPA Amendments. The reference to a Note aggregate principal amount of
$1,579,500 contained in Section 1.1 of the SPA, as previously amended, shall be
amended to refer to a Note aggregate principal amount of $2,106,000. The
reference to a total Consideration amount of $1,500,000 contained in Section 1.4
of the SPA shall be amended to refer to a total Consideration amount of
$2,000,000. All references to the SPA or the Note in any of the Transaction
Documents, including any Warrants issued after the date of the SPA, shall refer
to the SPA, as amended, and to the Note, as amended.

 

 

 

 

3.TA Letters. The Issuer agrees that the terms of the irrevocable instruction
letter dated October 24, 2016 in which the Issuer irrevocably authorized and
instructed ClearTrust, LLC to issue shares of common stock of the Issuer to the
Investor without any further action or confirmation by the Issuer upon
ClearTrust's receipt from the Investor of a Conversion Notice or Exercise Notice
shall apply to the Note as amended and shall apply to all warrants the Issuer
has issued to the Investor pursuant to the terms of the SPA as amended. In
addition, the Issuer agrees that the terms of the irrevocable instruction letter
dated October 24, 2016 in which the Issuer irrevocably authorized and instructed
ClearTrust, LLC to issue shares of common stock of the Issuer to the Investor
without any further action or confirmation by the Issuer upon ClearTrust's
receipt from the Investor of a request for issuance of Origination Shares
pursuant to the Issuer's obligations under the SPA shall apply to all requests
for issuance of Origination Shares pursuant to the Issuer's obligations under
the SPA as amended. If ClearTrust requires the Issuer and/or the Investor to
deliver to ClearTrust new irrevocable instruction letters to give effect to the
terms of this paragraph, the Issuer agrees that it will cooperate in good faith
with the Investor in drafting and executing the new irrevocable instruction
letters and any supporting documents required by ClearTrust and the Issuer shall
promptly deliver the new irrevocable instruction letters to ClearTrust.

ALL OTHER TERMS AND CONDITIONS OF THE SPA AND THE NOTE, AS PREVIOUSLY AMENDED,
REMAIN IN FULL FORCE AND EFFECT.

 

Please indicate acceptance and approval of this Amendment by signing below:

 

 

 

 

/s/ Shlomi Palas   /s/ JMJ Financial Shlomi Palas   JMJ Financial Blue Sphere
Corporation   Its Principal Chief Executive Officer    

 



 

 